Citation Nr: 0801943	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a left leg disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to May 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).


FINDINGS OF FACT

1.  A claim for service connection for a left leg disability 
was previously denied in May 1981, and evidence submitted 
subsequent to May 1981 does not relate to an unestablished 
fact necessary to substantiate the claim.  

2.  The veteran is not currently diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The May 1981 decision denying the claim of service 
connection for a left knee disability is final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for a left knee disability has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2007).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Specific to requests to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In April 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
of service connection for PTSD and the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Kent for the 
request to reopen and underlying claim of service connection 
for a left knee disability.  Although the veteran was not 
provided with notice of the disability rating and effective 
date regulations, because the claims have been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claims for 
benefits, such as obtaining medical records and providing a 
personal hearing.  The Board notes that, at his personal 
hearing, the veteran testified that he received treatment at 
the Indian Health Services and from a "medicine man" with a 
last name of Smith who was located in Oklahoma.  The record 
includes treatment records from Citizen Potawatoni Nation 
Health Services and William J. Smith, who is located in 
Oklahoma City and Shawnee, Oklahoma.  It appears that these 
treatment records are the ones described at the hearing.  
Consequently, the Board finds that the issues are ready for 
adjudication.  


I. Left Leg Disability

The veteran requests that his claim of service connection for 
a left leg disability be reopened.  The May 1981 decision 
denying service connection for a left leg disability is final 
based on the evidence then of record.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  However, 
a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2007).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The May 1981 decision denied the claim because there was no 
evidence that a chronic left leg disability was incurred in 
or related to service.  In connection with this claim, the 
veteran has not submitted any competent evidence of a current 
diagnosis of a left leg disability or evidence linking a left 
leg disability to service.  The Board notes that June 2002 
and April 2004 private treatment records, it is noted that 
the veteran reported bilateral knee pain (June 2002), and 
that he was using a knee brace and a crutch, due to an 
aggravation of a "long-standing" injury (April 2004).  See 
April 2004 Citizen Potawatoni Nation Health Services record.  

The record does not report a diagnosis, however, and, 
significantly, there is no history or finding relating any 
knee or other leg condition to service.  Although the veteran 
has asserted that this condition should be service connected 
based on his history of in-service injury and treatment, the 
assertions and the service medical records were considered in 
the previous decision; they are not "new" evidence.  The 
"new" evidence submitted for this claim, namely private 
treatment records, does not cure the defects presented in the 
May 1981 decision, and does not raise a reasonable 
possibility of substantiating the claim.  Consequently, the 
veteran has not submitted any evidence that can be considered 
both new and material, and the request to reopen is denied.  


II. PTSD

The veteran also requests service connection for PTSD based 
on service as a prison guard in Vietnam.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
In cases such as this, where the claimed stressor is not 
related to combat, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The evidence of record does not indicate that the veteran has 
ever been diagnosed with PTSD.  As stated above, a current 
diagnosis of PTSD is required for service connection to be 
warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation)

The Board notes that the veteran has not had a VA examination 
in conjunction with this claim.  Although there is no VA 
examination on file, none is required in this case.  Such 
development is to be considered necessary only if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, an 
examination is not mandated because the competent evidence 
does not corroborate the claimed stressor. 

In any event, the veteran contends that his alleged PTSD 
results from serving as a prison guard at the Long Binh 
Stockade while stationed in Vietnam.  Service personnel 
records indicate that the veteran was stationed in Vietnam 
from July 1971 to July 1972.  The service personnel records 
do not report any duty as a prison guard, however; instead, 
they report that the veteran's principal duty was cook.  
Other than the veteran's statements, the record does not 
contain any evidence to corroborate the claimed service as a 
prison guard  

The Board notes that service personnel records show that the 
veteran was "AWOL" (absent without leave) in June 1971 and 
November 1974, AWOL under Article 15 (nonjudicial punishment) 
in August 1972, and imprisoned from December 1973 to April 
1974.  A December 1973 service mental hygiene record reports 
that the veteran was sent to a psychiatrist because of 
multiple self-disciplinary problems since returning from 
Vietnam.  The December 1973 record reports that the veteran 
was diagnosed with a "disruptive personality type."  After 
separation from service, the veteran sought service 
connection for a nervous condition.  A March 1981 VA 
examination record conducted for that claim indicates a 
diagnosis of depressive neurosis, and the examination record 
does not report a history of a traumatic event in service.  

Although the veteran's service records indicate behavioral 
problems, this evidence is not sufficient to support the 
veteran's alleged stressor of working as prison guard, or 
that he currently has PTSD that at its onset in service or 
otherwise.  The records contemporaneous with the veteran's 
service do not report any assignment of working as a prison 
guard or history of any traumatic events, and the fact that 
the veteran went AWOL prior to serving in Vietnam suggests 
that his behavioral problems predated his Vietnam service.  

Based chiefly on the fact that there is no current diagnosis 
of PTSD indicated in the record, and due to the absence of 
competent corroborative evidence of an in-service stressor 
(although even if corroborated, the fact remains that there 
is no diagnosis), service connection for PTSD is not 
warranted.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a left leg disability.  The 
request to reopen the claim is denied.  

Service connection for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


